         Case 1:16-cv-10386-LTS Document 346 Filed 04/30/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 ALEXANDER STYLLER, INTEGRATED
 COMMUNICATIONS & TECHNOLOGIES,
 INC., JADE CHENG, JASON YUYI, CATHY                  Civil Action No. 1:16-CV-10386 (LTS)
 YU, CAROLINE MARAFAO CHENG,
 PUSHUN CHENG, CHANGZHEN NI,
 JUNFANG YU, MEIXIANG CHENG,
 FANGSHOU YU, and CHANGHUA NI,

                                Plaintiffs,

        vs.

 HEWLETT-PACKARD FINANCIAL
 SERVICES COMPANY, HEWLETT-
 PACKARD FINANCIAL SERVICES (INDIA)
 PRIVATE LIMITED, HP INC., HEWLETT
 PACKARD ENTERPRISE COMPANY, and
 DAVID GILL

                                 Defendants.


                       DEFENDANTS’ MOTION TO IMPOUND
              UNIFIED STATEMENT OF UNDISPUTED MATERIAL FACTS

       Defendants Hewlett-Packard Financial Services Company, Hewlett-Packard Financial

Services (India) Private Limited, HP Inc., Hewlett-Packard Enterprise Company, and David Gill

(collectively, “Defendants”) hereby move, pursuant to Local Rule 7.2, that the Court impound

certain statements in the Parties’ Unified Statement of Undisputed Material Facts (“SOF”) (Dkt.

No. 341) until further order of the Court. Grounds for this motion are as follows:

       1.      In the SOF, Plaintiffs reference and quote from exhibits that the Court has allowed

to be filed under seal pursuant to Plaintiffs’ Assented-To Motion to Impound Exhibits. Dkt. No.

335, Dkt. No. 336.          These exhibits are documents designated by Defendants as

“CONFIDENTIAL” under the Joint Stipulated Protective Order (“Protective Order”) entered in

this case (Dkt. No. 186).
         Case 1:16-cv-10386-LTS Document 346 Filed 04/30/20 Page 2 of 4




       2.      The Protective Order mandates that all materials designated as “CONFIDENTIAL”

shall be filed under seal. Dkt. No. 186, ¶ 9.

       WHEREFORE, in an effort to comply with their obligations under the Protective Order,

Defendants respectfully request that certain statements in the SOF be impounded until further order

of the Court. Upon termination of the impoundment period, outside counsel for Defendants will

retrieve and take custody of the impounded materials.

Dated: April 30, 2020                           Respectfully submitted,

                                                /s/ Kevin C. Quigley
                                                Michael H. Bunis (BBO No. 566839)
                                                G. Mark Edgarton (BBO No. 657593)
                                                Kevin C. Quigley (BBO No. 685015)
                                                CHOATE HALL & STEWART LLP
                                                Two International Place
                                                Boston, Massachusetts 02110
                                                (617) 248-5000
                                                mbunis@choate.com
                                                medgarton@choate.com
                                                kquigley@choate.com

                                                Anthony P. Callaghan
                                                Paul A. Saso
                                                GIBBONS P.C.
                                                One Pennsylvania Plaza, 37th Floor
                                                New York, New York, 10119
                                                (212) 613-2000


                                                Counsel for Defendants




                                                   2
         Case 1:16-cv-10386-LTS Document 346 Filed 04/30/20 Page 3 of 4




                    CERTIFICATION UNDER LOCAL RULE 7.1(a)(2)

       I, Kevin C. Quigley, counsel for Defendants, certify that on April 30, 2020, I conferred
with Dimitry Joffe, counsel for Plaintiffs, concerning the subject of this Motion. We conferred in
good faith but were unable to resolve or narrow the issues in dispute.

                                                    /s/ Kevin C. Quigley
                                                    Kevin C. Quigley




                                                3
          Case 1:16-cv-10386-LTS Document 346 Filed 04/30/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I, Christina T. Lau, Attorney for Defendants Hewlett-Packard Financial Services
Company, Hewlett-Packard Financial Services (India) Private Limited, HP Inc., Hewlett Packard
Enterprise Company, and David Gill, hereby certify that the foregoing document was filed using
the CM/ECF system and electronic notice will be sent to registered participants as indicated on the
Notice of Electronic Filing (NEF) on April 30, 2020.


                                             /s/ Christina T. Lau
                                             Christina T. Lau




9712062



                                                4
